DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on October 26, 2020, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on October 26, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 5 - 6, with respect to the rejection of claim(s) 1 – 9 and 16 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant's arguments, see pg. 6, with respect to the rejection of claim(s) 1 – 9 and 17 - 20 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 33 are pending in the instant application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin on January 11, 2021, January 12, 2021 and January 14, 2021.
The application has been amended as follows:
Claim 10, line 2, change “a recess” 
to - - a first recess - -.

Claim 10, line 4, change “the recess” 
to - - the first recess - -.

Claim 14, line 2, change “forming” 
to - - prior to depositing the metal liner, forming - -.

Claim 14, line 3, change “depositing” 
to - - wherein the depositing the metal liner further comprises depositing - -.

Claim 14, line 4, change “depositing” 


Claim 24, line 2, change “of:  cobalt,”
to - - of: - -.

Claim 28, line 1, change “gate metal comprises”
to – gate region further comprises a gate dielectric layer that comprises - -. 

Claim 31, line 2, change “forming interlayer” 
to - - forming an interlayer - -.

Allowable Subject Matter
Claims 10 – 16 and 21 - 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a method, comprising:
forming a first recess in a gate region of a semiconductor body of a field effect transistor by removing a portion of a gate metal; 
depositing a metal liner into the first recess; and 
depositing a metal layer onto the metal liner as recited in claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818